United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.Z., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-2082
Issued: April 6, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On July 21, 2008 appellant, through his representative, filed a timely appeal from the
June 19, 2008 merit decision of the Office of Workers’ Compensation Programs’ hearing
representative, who affirmed the denial of wage-loss compensation. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction to review the merits of the case.
ISSUE
The issue is whether the Office properly denied reimbursement for four hours of wage
loss on August 2, 2007 and two hours of wage loss on August 14, 2007.
FACTUAL HISTORY
On July 27, 2005 appellant, then a 56-year-old supply technician, sustained an injury in
the performance of duty when he slipped on a wet floor. The Office accepted his claim for right
inguinal sprain/strain, bilateral hip/thigh sprain, bilateral aggravation of trochanteric or hip
bursitis, aggravation of degenerative lumbosacral disease and major depression. Appellant

received compensation for temporary total disability. On May 8, 2007 he was released to limited
duty.
Appellant claimed compensation for four hours of wage loss on August 2, 2007. He also
claimed compensation for two hours of wage loss on August 14, 2007. In a decision dated
January 18, 2008, the Office denied compensation because there was no medical evidence to
support appellant’s contention that he had medical appointments on those dates for treatment of
his work injury.
Appellant requested a review of the written record by an Office hearing representative.
He explained that he saw Monica Schwartz, a licensed clinical social worker, on August 2
and 14, 2007 for treatment of his accepted major depression. Appellant submitted a “Client
Payment History” showing that he paid $15.00 cash to a social service organization on August 2
and 14, 2007.
In a decision dated June 19, 2008, an Office hearing representative affirmed the denial of
compensation for August 2 and 14, 2007. She found no progress notes for therapy on those
dates. The hearing representative noted that the client payment history was unsigned and that
appellant had not submitted the charges for consideration of payment in the Office’s automated
bill pay system. She concluded that it could not be established that appellant was treated on
August 2 or 14, 2007 for residuals of an employment-related condition.
On appeal, appellant’s attorney contends that the Office’s June 19, 2008 decision is
contrary to fact and law.
LEGAL PRECEDENT
The United States shall furnish to an employee who is injured while in the performance
of duty, the services, appliances and supplies prescribed or recommended by a qualified
physician, which the Secretary of Labor considers likely to cure, give relief, reduce the degree of
the period of any disability, or aid in lessening the amount of any monthly compensation.1 The
employee need not be disabled to receive such treatment.2
An employee who loses wages in undergoing examination or treatment authorized by the
Office may be reimbursed for these wages. Lost wages are paid only for the time needed for
examination or treatment and travel needed to obtain it.3 As a rule, no more than four hours of
compensation should be allowed for routine medical appointments. Longer periods of time may
be allowed when required by the nature of the medical procedure or the need to travel a
substantial distance to obtain the medical care.4
1

5 U.S.C. § 8103(a).

2

20 C.F.R. § 10.310(a) (1999).

3

Federal (FECA) Procedure Manual, Part 3 -- Medical, Administrative Matters, Chapter 3.900.5.c
(October 1990).
4

Id. at Chapter 3.900.8 (November 1998).

2

ANALYSIS
Appellant’s claim for compensation is premised on his allegation that he received
medical treatment for his accepted major depression on August 2 and 14, 2007. However, the
only evidence appellant submitted to support his claim was a “Client Payment History” from a
social service organization showing that he made a $15.00 cash payment on both dates.5
Although the payment history appears consistent with appellant’s claim, it fails to
establish that he received medical treatment for his accepted major depression on those dates.
The payment history does not disclose the reason for or the duration of any appointment or the
nature of any services rendered. Appellant was advised by the Office to submit a medical report
from a physician supporting his disability for work. Because he did not provide the Office with
the evidence necessary to support his claim, the Board will affirm the denial of benefits.
CONCLUSION
The Board finds that the Office properly denied reimbursement for four hours of wage
loss on August 2, 2007 and two hours of wage loss on August 14, 2007.

5

The Board has no jurisdiction to review evidence submitted to the record after the Office’s June 19, 2008 decision.
20 C.F.R. § 501.2(c).

3

ORDER
IT IS HEREBY ORDERED THAT the June 19, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 6, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

